DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the Information Disclosure Statement of 20 December 2018, non-patent literature AY has not been considered because it lacks a complete date (both MONTH and YEAR) as required by 37 CFR 1.98(b)(5).  See MPEP Section 609.04(a)(I).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Glass Substrate with a Through Hole”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-23,26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Ono et al. in U.S. Patent Application Publication No. 2011/0256344 A1.  Ono et al. discloses a glass substrate with through holes that have circular openings (see paragraphs 27 and 36) with a uniform taper angle in the hole (see paragraph 36).  While this does not explicitly meet the limitations of the lines 5-8 of claim 20, the exact size/shape of the hole is not considered to change materially the device as an interposer. See MPEP 2144.04 IV. A.   In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denies, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device  was not patentably distinct from the prior art device. Ono et al. discloses that there may be a through-hole electrode such as an interposer (see paragraph 28), meeting claims  22, 26-29.
Claim(s) 24,25,30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. as applied to claims 23,27-29 above, and further in view of Kwon et al. in U.S. Patent Application Publication No. 2013/0168349. Kwon et al. teach that it is known to form a via by filling a conductive paste and performing electro/electroless plating (see last sentence of paragraph 6).  It would have been obvious to adapt Ono et al. in view of Kwon et al. to provide this as a known method to form a via, yielding predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marjanovic et al. in U.S. Patent Application Publication No. 2015/0166395 discloses through hole vias with conductive paste (see paragraph 160).  Japan Patent No. 57-149,118 discloses forming a fine hole by laser drilling followed by electric discharge machining. Japan Patent No. 2005-019,576 discloses a glass substrate with a through hole filled with conductive particles.  Sawano in Japan Patent No. 9-255,351 discloses boring a glass plate by electric discharges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761